ACCEPTED
                                                                                            05-15-00892-CR
                                                                                 FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                       9/29/2015 1:58:43 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                           CAUSE NO. 05-15-00892-CR
                                                                         FILED IN
                                                                  5th COURT OF APPEALS
WILLIAM L. MUZOLF                              ' IN THE FIFTH SUPREME DALLAS, TEXAS
                                                                  9/29/2015 1:58:43 PM
                                                                        LISA MATZ
                                               ' JUDICIAL DISTRICT        Clerk
VS.                                            '
                                               ' COURT OF APPEALS

STATE OF TEXAS '                                 DALLAS, TEXAS


                    APPELLANT’S FIRST MOTION FOR
                         EXTENSION OF TIME
                            TO FILE BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        NOW COMES the appellant, and files this motion for an extension of forty-five f
days in which to file the appellant's brief.

            In support of this motion appellant shows the court the following:


                        I. PROCEDURAL BACKGROUND
        The appellant was convicted after a jury trial on J u n e 2 6 , 2 0 1 5 of the
offense of Continuous Sexual Abuse of a young Child a f i r s t d e g r e e f e l o n y i n
t h e 382ND Judicial District Court of Rockwall County. Appellant was sentenced by the
jury to life in the Texas Department of Criminal Justice Institutional Division with no
fine.

        Appellant timely filed a notice of appeal on July 22, 2015. Appellate counsel
was appointed on July 29.

        The clerk’s record was filed on August 6. The reporter’s record was filed on
  O
   PAGE 1 OF 3
                        APPE
                        APPE
                        LLAN
August 25.
         Appellant has not requested nor been granted any prior extensions of time
to file the brief. The brief was due on September 24, a period not greater than
fifteen days prior to the filing of this motion.
                                           II
         Appellant's request for an extension is based upon the following facts:
Appellate counsel is a busy attorney in private practice. There is no one else in
counsel's office qualified to make court appearances or prepare briefs. For this
reason counsel was unable to complete the brief in the time allowed.
                                                III
         Appellant in this case is serving a life sentence. Granting of this extension will
not cause an unfair prejudice against Appellant. On the contrary, denial of this motion
would serve to deny Appellant a meaningful opportunity to appeal.
         Counsel understands that the granting of an extension is purely discretionary with
the court, and assures the Court that she has not been dilatory in preparing Appellant's
brief. Appellant has completed reviewing the record and begun researching the
applicable law and drafting issues for the brief. Counsel anticipates she can complete
and file the brief by November 8, 2015.
                                                IV
         WHEREFORE, appellant prays the court grant this motion and extend the deadline
for filing the Appellant's Brief for forty-five days or until November 8, 2015 whichever is
later.
                                                   Respectfully submitted,


                                                   “/ S /” Celia M. Sams
                                                   CELIA M. SAMS
                                                   Texas Bar No. 04722100
                                                   P.O. Box 775
  O
   PAGE 2 OF 3
                         APPE
                         APPE
                         LLAN
                                             Rowlett, Texas 75030-0775
                                             Office: (972) 475-7476
                                             ATTORNEY FOR APPELLANT

                      CERTIFICATE OF CONFERENCE

    I, the undersigned, hereby certify that I have conferred with
Appellee’s attorney on September 29, and he has no objection to this
Motion for Extension.

                                              “/ S /” Celia M. Sams
                                              Celia M. Sams
                              CERTIFICATE OF SERVICE
      I, the undersigned, hereby certify that a true and correct copy of the above entitled
and numbered motion has been served on the District Attorney of Rockwall County,
Texas, by delivery of it to him/her (IN PERSON) or (BY MAIL, by depositing same,
postpaid, in an official depository under the care and custody of the United States Postal
Service on September 29, 2015, by email to jeff.shell@rockwallcounty.org (enclosed in a
wrapper properly addressed as follows:)

                   Rockwall County District Attorney
                   Appellate Section
                   1101 Ridge Road
                   Rockwall, TX 75207

                                                   “/ S /” Celia M. Sams
                                                   Celia M. Sams




  O
   PAGE 3 OF 3
                      APPE
                      APPE
                      LLAN